FILE COPY




                            COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00103-CV


DESNI C. KRAMER                                                     APPELLANT

                                        V.

DARRELL D. BOWEN AND MARY                                           APPELLEES
S. KENNEDY


                                    ------------

         FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

                                    ORDER

                                    ------------

      On April 4, 2013, we sent the parties a letter suggesting that this case may

be appropriate for referral to an alternative dispute resolution procedure. On

April 13, 2013, appellees filed a written objection to the proposed referral.

Because we have determined that there is a reasonable basis for the objection,

we sustain the objection.
                                                                          FILE COPY




      The clerk's record and reporter's record are due on or before Friday, April

19, 2013.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, and the trial court clerk and the court

reporter.

      DATED April 15, 2013.




                                            PER CURIAM




                                    2